


EXHIBIT 10.7


EXECUTION VERSION


Those portions of the Schedules to this
Agreement marked with an [*] have been omitted
pursuant to a request for confidential treatment
and have been filed separately with the SEC.

Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)
and 230.24b-2



SECURITY AGREEMENT


by


ABERCROMBIE & FITCH MANAGEMENT CO.
as Lead Borrower


and


THE OTHER BORROWERS AND GUARANTORS PARTY HERETO
FROM TIME TO TIME


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Agent


Dated as of August 7, 2014









--------------------------------------------------------------------------------



 
TABLE OF CONTENTS
 
 
 
Page


PREAMBLE
 
1


RECITALS
 
1


AGREEMENT
 
2


 
ARTICLE I.
 
 
DEFINITIONS AND INTERPRETATION
 
SECTION 1.1.
Definitions
2


SECTION 1.2.
Interpretation
7


SECTION 1.3.
Information Certificate
7


 
ARTICLE II.
 
 
GRANT OF SECURITY AND SECURED OBLIGATIONS
 
SECTION 2.1.
Pledge; Grant of Security Interest
7


SECTION 2.2.
Secured Obligations
8


SECTION 2.3.
Security Interest
8


 
ARTICLE III.
 
 
PERFECTION; SUPPLEMENTS;
 
 
ACTIONS WITH RESPECT TO CERTAIN COLLATERAL
 
SECTION 3.1.
Delivery of Certificated Securities Collateral
9


SECTION 3.2.
Perfection of Uncertificated Securities Collateral
9


SECTION 3.3.
Financing Statements and Other Filings; Maintenance of Perfected Security
Interest
10


SECTION 3.4.
Other Actions
10


 
ARTICLE IV.
 
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
SECTION 4.1.
Title
13


SECTION 4.2.
Limitation on Liens; Defense of Claims; Transferability of Collateral
13


SECTION 4.3.
Location of Inventory and Equipment
14


SECTION 4.4.
Condition and Maintenance of Equipment
14


SECTION 4.5.
Due Authorization and Issuance
14


SECTION 4.6.
No Conflicts, Consents, etc.
14


SECTION 4.7.
Collateral
14


SECTION 4.8.
Insurance
15


SECTION 4.9.
Access to Collateral, Books and Records; Other Information
15


ARTICLE V.
 
 
 
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
 
SECTION 5.1.
Pledge of Additional Securities Collateral
15


SECTION 5.2.
Voting Rights; Distributions; etc.
16


SECTION 5.3.
Organization Documents
17


SECTION 5.4.
Defaults, Etc
17


SECTION 5.5.
Certain Agreements of Grantors As Issuers and Holders of Equity Interests
17


 
ARTICLE VI.
 
 
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
 
 
PROPERTY COLLATERAL
 
SECTION 6.1.
Grant of License
18


SECTION 6.2.
Registrations
18


SECTION 6.3.
No Violations or Proceedings
18


SECTION 6.4.
Protection of Agent’s Security
18


SECTION 6.5.
After-Acquired Property
19


SECTION 6.6.
Modifications
20


SECTION 6.7.
Litigation
20


SECTION 6.8.
Third Party Consents
20


 
ARTICLE VII.
 
 
CERTAIN PROVISIONS CONCERNING CREDIT CARD
 
 
RECEIVABLES AND ACCOUNTS
 
SECTION 7.1.
Special Representations and Warranties
20


SECTION 7.2.
Maintenance of Records
20


SECTION 7.3.
Modification of Terms, Etc.
21


SECTION 7.4.
Collection
21


 
ARTICLE VIII.
 
 
REMEDIES
 
SECTION 8.1.
Remedies
22


SECTION 8.2.
Notice of Sale
23


SECTION 8.3.
Waiver of Notice and Claims
24


SECTION 8.4.
Certain Sales of Collateral
24


SECTION 8.5.
No Waiver; Cumulative Remedies
25


SECTION 8.6.
Certain Additional Actions Regarding Intellectual Property
25


SECTION 8.7.
Application of Proceeds
26


 
ARTICLE IX.
 
 
MISCELLANEOUS
 
SECTION 9.1.
Concerning the Agent
26


SECTION 9.2.
Agent May Perform; Agent Appointed Attorney-in-Fact
27


SECTION 9.3.
Expenses
27


SECTION 9.4.
Continuing Security Interest; Assignment
27


SECTION 9.5.
Termination; Release
28


SECTION 9.6.
Modification in Writing
29


SECTION 9.7.
Notices
29


SECTION 9.8.
GOVERNING LAW
29


SECTION 9.9.
CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY TRIAL
29


SECTION 9.10.
Severability of Provisions
30


SECTION 9.11.
Execution in Counterparts; Effectiveness
31


SECTION 9.12.
No Release
31


SECTION 9.13.
Obligations Absolute
31


SECTION 9.14.
Intercreditor Agreement
32


SECTION 9.15.
Conflict
32


 
 
 
 
 
 
SIGNATURES
 
 
EXHIBIT 1
Form of Securities Pledge Amendment
 
SCHEDULE I
Intercompany Notes
 
SCHEDULE II
Filings, Registrations and Recordings
 
SCHEDULE III
Pledged Interests
 
SCHEDULE IV
Intellectual Property
 




-i-

--------------------------------------------------------------------------------



SECURITY AGREEMENT
SECURITY AGREEMENT dated as of August 7, 2014 (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
provisions hereof, this “Security Agreement”) made by (i) ABERCROMBIE & FITCH
MANAGEMENT CO., a Delaware corporation, as lead borrower for itself and the
other Borrowers (the “Lead Borrower”), (ii) THE OTHER BORROWERS LISTED ON THE
SIGNATURE PAGES HERETO (together with the Lead Borrower, the “Original
Borrowers”) OR FROM TIME TO TIME PARTY HERETO BY EXECUTION OF A JOINDER
AGREEMENT (the “Additional Borrowers,” and together with the Original Borrowers,
the “Borrowers”), and (iii) THE GUARANTORS LISTED ON THE SIGNATURE PAGES HERETO
(the “Original Guarantors”) AND THE OTHER GUARANTORS FROM TIME TO TIME PARTY
HERETO BY EXECUTION OF A JOINDER AGREEMENT (the “Additional Guarantors,” and
together with the Original Guarantors, the “Guarantors”), as pledgors, assignors
and debtors (the Borrowers, together with the Guarantors, in such capacities and
together with any successors in such capacities, the “Grantors,” and each, a
“Grantor”), in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, having an office
at One Boston Place, 19th Floor, Boston, Massachusetts 02108, in its capacity as
administrative agent and collateral agent for the Credit Parties (as defined in
the Credit Agreement, defined below) pursuant to the Credit Agreement, as
pledgee, assignee and secured party (in such capacities and together with any
successors in such capacities, the “Agent”). PREAMBLE
R E C I T A L S :
A.    The Borrowers, the Agent, and the Lenders party thereto, among others,
have, in connection with the execution and delivery of this Security Agreement,
entered into that certain Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).
B.    The Original Guarantors have, pursuant to that certain Guaranty dated as
of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”), among other things, unconditionally
guaranteed the Guaranteed Obligations (as defined in the Guaranty).
C.    The Borrowers and the Guarantors will receive substantial benefits from
the execution, delivery and performance of the Obligations and the Guaranteed
Obligations and each is, therefore, willing to enter into this Security
Agreement.
D.    This Security Agreement is made by each Grantor in favor of the Agent for
the benefit of the Credit Parties to secure the payment and performance of all
of the Secured Obligations (as hereinafter defined).
E.    It is a condition to the obligations of the Lenders to make the Loans
under the Credit Agreement and a condition to the L/C Issuer’s issuing Letters
of Credit under the Credit Agreement that each Grantor execute and deliver the
applicable Loan Documents, including this Security Agreement.
 

-1-

--------------------------------------------------------------------------------





A G R E E M E N T:
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Grantor and the Agent hereby agree as follows:
ARTICLE I.


DEFINITIONS AND INTERPRETATION


SECTION 1.1.        Definitions.


(a)Unless otherwise defined herein or in the Credit Agreement, capitalized terms
used herein that are defined in the UCC shall have the meanings assigned to them
in the UCC.


(b)Capitalized terms used but not otherwise defined herein that are defined in
the Credit Agreement shall have the meanings given to them in the Credit
Agreement.


(c)The following terms shall have the following meanings:


“Account Control Agreements” shall mean, collectively, the Deposit Account
Control Agreements and the Securities Account Control Agreements.
“Additional Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.
“Agent” shall have the meaning assigned to such term in the Preamble hereof.
“Borrowers” shall have the meaning assigned to such term in the Preamble hereof.
“Claims” shall mean any and all property taxes and other taxes, assessments and
special assessments, levies, fees and all governmental charges imposed upon or
assessed against, and all claims (including, without limitation, landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of
law) against, all or any portion of the Collateral.
“Collateral” shall have the meaning assigned to such term in SECTION 2.1 hereof.
“Control” shall mean (i) in the case of each DDA, “control,” as such term is
defined in Section 9 104 of the UCC, and (ii) in the case of any security
entitlement, “control,” as such term is defined in Section 8 106 of the UCC.
“Copyrights” shall mean, collectively, with respect to each Grantor, all
copyrights (whether statutory or common Law, whether established or registered
in the United States whether registered or unregistered and whether published or
unpublished) and all copyright registrations and applications made by such
Grantor, in each case, whether now owned or hereafter created or acquired by or
assigned to such Grantor, including, without limitation, the registrations and
applications listed on Schedule IV hereto, together with any and all (i) rights
and privileges arising under applicable Law with respect to such Grantor’s use
of such copyrights, (ii) reissues, renewals, continuations and extensions
thereof, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (iv) rights corresponding thereto throughout the world and (v) rights
to sue for past, present or future infringements thereof.

-2-

--------------------------------------------------------------------------------



“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.
“Deposit Account Control Agreement” means with respect to a DDA established by a
Grantor (but excluding, for the avoidance of doubt, any Excluded DDA), an
agreement, in form and substance reasonably satisfactory to the Agent,
establishing Control of such DDA by the Agent and whereby the Blocked Account
Bank maintaining such DDA agrees, upon notice received by such Blocked Account
Bank from the Agent, which notice may only be sent upon the occurrence and
during the continuance of a Cash Dominion Event, to comply only with the
instructions originated by the Agent without the further consent of any Grantor.
“Distributions” shall mean, collectively, with respect to each Grantor, all
Restricted Payments from time to time received, receivable or otherwise
distributed to such Grantor in respect of or in exchange for any or all of the
Pledged Securities or Intercompany Notes.
“Excluded Property” shall mean the following:
(i) any owned Real Estate other than Material Real Property and all leasehold
interests; (ii) any motor vehicles and other assets subject to certificates of
title; (iii) any Letter-of-Credit Right with a value of less than $2,000,000.00;
(iv) any Commercial Tort Claims with a value of less than $2,000,000.00; (v)
pledges and security interests prohibited by applicable Law, rule or regulation;
(vi) pledges and security interests in contracts a security interest in which is
prohibited by a term, provision or condition of or under such contract (except
only to the extent that such term, provision or condition would be rendered
unenforceable against any Grantor pursuant to Sections 9-406, 9-407, or 9-408 of
the UCC); (vii) Equity Interests in any person other than Restricted
Subsidiaries to the extent not permitted by the terms of such Subsidiary’s
organizational or joint venture documents; (viii) assets to the extent a
security interest in such assets would result in adverse tax consequences
(including as a result of the operation of Section 956 of the IRS Code or any
similar Law or regulation in any applicable jurisdiction) as reasonably
determined by the Lead Borrower and the Agent; (ix) any Lease, License or other
agreement, or any personal property subject to any purchase money Indebtedness
permitted under the Loan Documents, to the extent that a grant of a security
interest therein would violate or invalidate such Lease, License or other
agreement, or purchase money arrangement, or would create a right of termination
in favor of any other party thereto (other than any Credit Party) after giving
effect to the applicable anti-assignment provisions of the UCC, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the UCC notwithstanding such prohibition; (x) those assets as to
which the Agent and the Lead Borrower reasonably agree that the cost of
obtaining or perfecting a security interest in such assets is excessive in
relation to the benefit to the Credit Parties of the security to be afforded
thereby; (xi) Equity Interests in excess of 65% of the total outstanding voting
capital stock or other Equity Interests of any CFC or CFC Holdco or any of the
capital stock or other Equity Interests of any indirect Foreign Subsidiary;
(xii) foreign Collateral (other than capital stock or other Equity Interests of
any Foreign Subsidiary, to the extent not excluded pursuant to clause (xi)
above) and (xiii) foreign Intellectual Property;
provided, however, that (x) no asset shall be “Excluded Property” unless it is
also “Excluded Property” under the Term Facility and (y) “Excluded Property”
shall not include any proceeds, substitutions or replacements of any Excluded
Property referred to in preceding clauses (i) through (xiii) (unless such
proceeds, substitutions or replacements would independently constitute Excluded
Property referred to in such clauses (i) through (xiii)).

-3-

--------------------------------------------------------------------------------



“Goodwill” shall mean, collectively, with respect to each Grantor, the goodwill
connected with such Grantor’s business including, without limitation, (i) all
goodwill connected with the use of and symbolized by any Trademark, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any Person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Grantor’s business.
“Grantor” shall have the meaning assigned to such term in the Preamble hereof.
“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.
“Guaranty” shall have the meaning assigned to such term in Recital B hereof.
“Information Certificate” shall mean that certain Information Certificate dated
as of the date hereof, executed and delivered by each Grantor in favor of the
Agent for the benefit of the Credit Parties, and each other Information
Certificate (which shall be in form and substance reasonably acceptable to the
Agent) executed and delivered by the applicable Additional Borrower or
Additional Guarantor in favor of the Agent for the benefit of the Credit Parties
contemporaneously with the execution and delivery of a joinder agreement
executed in accordance with Section 6.12 of the Credit Agreement, in each case,
as the same may be amended, amended and restated, restated, supplemented or
otherwise modified from time to time in accordance with the Credit Agreement.
“Intellectual Property” shall mean, collectively, the Patents, Trademarks,
Copyrights, Licenses and Goodwill.
“Intercompany Notes” shall mean, with respect to each Grantor, all intercompany
notes described on Schedule I hereto and each intercompany note hereafter
acquired by such Grantor and all certificates, instruments or agreements
evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

-4-

--------------------------------------------------------------------------------



“Lead Borrower” shall have the meaning assigned to such term in the Preamble
hereof.
“Letters of Credit” unless the context otherwise requires, shall have the
meaning given to such term in the UCC.
“Licenses” shall mean, collectively, with respect to each Grantor, all license
and distribution agreements with any other Person with respect to any Patent,
Trademark or Copyright or any other patent, trademark or copyright, whether such
Grantor is a licensor or licensee, or distributor or distributee, under any such
license or distribution agreement, together with any and all (i) renewals,
extensions, supplements and continuations thereof, (ii) income, fees, royalties,
damages, claims and payments now and hereafter due and/or payable thereunder and
with respect thereto including, without limitation, damages and payments for
past, present or future infringements or violations thereof, (iii) rights to sue
for past, present and future infringements or violations thereof and (iv) other
rights to use, exploit or practice any or all of the Patents, Trademarks or
Copyrights or any other patent, trademark or copyright.
“Material Intellectual Property” means, with respect to any Grantor, any items
of Intellectual Property of such Grantor that are material to the conduct of the
business or operations of such Grantor or that of the Grantors (taken as a
whole).
“Patents” shall mean, collectively, with respect to each Grantor, all patents
issued or assigned to and all United States patent applications made by such
Grantor, including, without limitation, those patents, patent applications
listed on Schedule IV hereto, together with any and all (i) rights and
privileges arising under applicable Law with respect to such Grantor’s use of
any patents, (ii) inventions and improvements described and claimed therein,
(iii) reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, (iv) income, fees, royalties, damages, claims and
payments now or hereafter due and/or payable thereunder and with respect thereto
including, without limitation, damages and payments for past, present or future
infringements thereof, (v) rights corresponding thereto throughout the world and
(vi) rights to sue for past, present or future infringements thereof.
“Pledged Interests” shall mean, collectively, with respect to each Grantor, all
Equity Interest in any issuer owned by any Grantor now existing or hereafter
acquired or formed, including, without limitation, all Equity Interests of any
such issuer owned by a Grantor described in Schedule III hereof, together with
all rights, privileges, authority and powers of such Grantor relating to such
Equity Interests issued by any such issuer under the Organization Documents of
any such issuer, and the certificates, instruments and agreements representing
such Equity Interests and any and all interest of such Grantor in the entries on
the books of any financial intermediary pertaining to such Equity Interests,
from time to time acquired by such Grantor in any manner, and all other
Investment Property owned by such Grantor; provided, however, that to the extent
applicable, Pledged Interests shall not include any Pledged Interests that
otherwise constitute Excluded Property.

-5-

--------------------------------------------------------------------------------



“Pledged Securities” shall mean, collectively, the Pledged Interests and the
Successor Interests.
“Secured Obligations” shall mean the Obligations (as defined in the Credit
Agreement) and the Guaranteed Obligations; provided, however, that Other
Liabilities shall be Secured Obligations solely to the extent that there is
sufficient Collateral following satisfaction of the Obligations described in
clause (a) of the definition of Obligations.
“Securities Account Control Agreement” means with respect to a Securities
Account established by a Grantor, an agreement, in form and substance
satisfactory to the Agent, establishing Control of such Securities Account by
the Agent and whereby the Securities Intermediary maintaining such Securities
Account agrees, upon notice received by such Securities Intermediary from the
Agent, to comply only with the instructions originated by the Agent without the
further consent of such Grantor.
“Securities Act” means the Securities Exchange Act of 1934 and the applicable
regulations promulgated by the Securities and Exchange Commission pursuant
thereto.
“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.
“Security Agreement” shall have the meaning assigned to such in the Preamble
hereof.
“Successor Interests” shall mean, collectively, with respect to each Grantor,
all shares of each class of the capital stock of the successor corporation or
interests or certificates of the successor limited liability company,
partnership or other entity owned by such Grantor (unless such successor is such
Grantor itself) formed by or resulting from any consolidation or merger in which
any Person listed in Section I of the Information Certificate is not the
surviving entity; provided, however, that Successor Interests shall not include
shares or interests that would otherwise constitute Excluded Property.
“Trademarks” shall mean, collectively, with respect to each Grantor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locators (URLs), domain names, corporate names and trade
names, whether registered or unregistered, owned by or assigned to such Grantor
and all registrations and applications for the foregoing (whether statutory or
common law), including, without limitation, the registrations and applications
listed on Schedule IV hereto, together with any and all (i) rights and
privileges arising under applicable Law with respect to such Grantor’s use of
any trademarks, (ii) reissues, continuations, extensions and renewals thereof,
(iii) income, fees, royalties, damages and payments now and hereafter due and/or
payable thereunder and with respect thereto, including, without limitation,
damages, claims and payments for past, present or future infringements thereof,
(iv) rights corresponding thereto throughout the world and (v) rights to sue for
past, present and future infringements thereof.
“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that if a
term is defined in Article 9 of the Uniform Commercial Code differently than in
another Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

-6-

--------------------------------------------------------------------------------





SECTION 1.2.        Interpretation. The rules of interpretation specified in
Article I of the Credit Agreement shall be applicable to this Security
Agreement.


SECTION 1.3.        Information Certificate. The Agent and each Grantor agree
that the Information Certificate, and all schedules, amendments and supplements
thereto are and shall at all times remain a part of this Security Agreement.


ARTICLE II.


GRANT OF SECURITY AND SECURED OBLIGATIONS


SECTION 2.1.        Pledge; Grant of Security Interest. As collateral security
for the payment and performance in full of all the Secured Obligations, each
Grantor hereby pledges and grants to the Agent for its benefit and for the
benefit of the other Credit Parties, a Lien on and security interest in and to
all of the right, title and interest of such Grantor in, to and under the
following property, wherever located, and whether now existing or hereafter
arising or acquired from time to time (collectively, the “Collateral”):


(i)
all Accounts;

(ii)
all Goods, including Equipment, Inventory and Fixtures;

(iii)
all Documents, Instruments and Chattel Paper;

(iv)
all Letters of Credit and Letter-of-Credit Rights;

(v)
all Securities Collateral;

(vi)
all Investment Property;

(vii)
all Intellectual Property;

(viii)
all Commercial Tort Claims, including, without limitation, those described in
Section IV of the Information Certificate;

(ix)
all General Intangibles;

(x)
all Deposit Accounts;

(xi)
all Supporting Obligations;


-7-

--------------------------------------------------------------------------------



(xii)
all books and records relating to the Collateral; and

(xiii)
to the extent not covered by clauses (i) through (xii) of this sentence, all
other personal property of such Grantor, whether tangible or intangible, and all
Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to such Grantor from time to time with respect to any of the
foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through (xiii)
above, the security interest created by this Security Agreement shall not extend
to, and the term “Collateral” shall not include, any Excluded Property. The
Grantors shall from time to time at the request of the Agent give written notice
to the Agent identifying in reasonable detail the Excluded Property and shall
provide to the Agent such other information regarding the Excluded Property as
the Agent may reasonably request. For the avoidance of doubt, notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, no
representation or warranty is made with respect to the creation or perfection of
a security interest in any property to the extent that such creation or
perfection is not required under the terms of the Loan Documents.
SECTION 2.2.        Secured Obligations. This Security Agreement secures, and
the Collateral is collateral security for, the payment and performance in full
when due of the Secured Obligations.


SECTION 2.3.        Security Interest. (a) Each Grantor hereby irrevocably
authorizes the Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment relating to the Collateral, including, without
limitation, (i) whether such Grantor is an organization, the type of
organization and any organizational identification number issued to such
Grantor, (ii) a description of the Collateral as “all assets of the Grantor,
wherever located, whether now owned or hereafter acquired” and (iii) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which such Collateral relates. Each Grantor agrees to
provide all information described in the immediately preceding sentence to the
Agent promptly upon request by the Agent.


(b)    Each Grantor hereby ratifies its authorization for the Agent to file in
any relevant jurisdiction any financing statements relating to the Collateral if
filed prior to the date hereof.
(c)    Each Grantor hereby further authorizes the Agent to file filings with the
United States Patent and Trademark Office and United States Copyright Office (or
any successor office or any similar office in any other country) or other
necessary documents for the purpose of perfecting, confirming, continuing,
enforcing or protecting the security interest granted by such Grantor hereunder
in any Material Intellectual Property, without the signature of such Grantor,
and naming such Grantor, as debtor, and the Agent, as secured party.



-8-

--------------------------------------------------------------------------------



ARTICLE III.


PERFECTION; SUPPLEMENTS;
ACTIONS WITH RESPECT TO CERTAIN COLLATERAL


SECTION 3.1.        Delivery of Certificated Securities Collateral. Except as
set forth on Schedule 6.19 to the Credit Agreement, each Grantor represents and
warrants that all certificates, agreements or instruments representing or
evidencing the Securities Collateral in existence on the date hereof have been
delivered to the Agent in suitable form for transfer by delivery or accompanied
by duly executed instruments of transfer or assignment in blank and that the
Agent has a perfected first priority security interest therein (subject to Liens
in favor of the Term Agent having the priority set forth in the Intercreditor
Agreement). Each Grantor hereby agrees that all certificates, agreements or
instruments representing or evidencing Securities Collateral acquired by such
Grantor after the date hereof, shall promptly (and in any event within five (5)
Business Days) upon receipt thereof by such Grantor be delivered to and held by
or on behalf of the Agent pursuant hereto. All certificated Securities
Collateral shall be in suitable form for transfer by delivery or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Agent. The Agent shall have
the right, at any time upon the occurrence and during the continuance of any
Event of Default, to endorse, assign or otherwise transfer to or to register in
the name of the Agent or any of its nominees or endorse for negotiation any or
all of the Securities Collateral, without any indication that such Securities
Collateral is subject to the security interest hereunder. In addition, upon the
occurrence and during the continuation of any Event of Default, the Agent shall
have the right with written notice to the Borrower at any time to exchange
certificates representing or evidencing Securities Collateral for certificates
of smaller or larger denominations, accompanied by instruments of transfer or
assignment and letters of direction duly executed in blank.


SECTION 3.2.        Perfection of Uncertificated Securities Collateral Each
Grantor represents and warrants that the Agent has or will have upon the filing
of the applicable financing statements described in Section 3.3, a perfected
security interest in all uncertificated Pledged Securities pledged by it
hereunder that are in existence on the date hereof and that the applicable
Organization Documents do not require the consent of the other shareholders,
members, partners or other Person to permit the Agent or its designee to be
substituted for the applicable Grantor as a shareholder, member, partner or
other equity owner, as applicable, thereto. Each Grantor hereby agrees that if
any of the Pledged Securities are at any time not evidenced by certificates of
ownership, then each applicable Grantor shall, to the extent permitted by
applicable Law and upon the request of the Agent, and if necessary to perfect a
security interest in such uncertificated Pledged Securities, (a) cause such
pledge to be recorded on the equityholder register or the books of the issuer,
and (b) execute customary pledge forms or other documents necessary or
reasonably requested to complete the pledge and give the Agent the right to
transfer such Pledged Securities under the terms hereof.

-9-

--------------------------------------------------------------------------------





SECTION 3.3.        Financing Statements and Other Filings; Maintenance of
Perfected Security Interest. Each Grantor represents and warrants that the only
filings, registrations and recordings necessary and appropriate to create,
preserve, protect, publish notice of and perfect the security interest granted
by each Grantor to the Agent (for the benefit of the Credit Parties) pursuant to
this Security Agreement in respect of the Collateral are listed on Schedule II
hereto. Each Grantor represents and warrants that all such filings,
registrations and recordings have been delivered to the Agent in completed and,
to the extent necessary or appropriate, duly executed form for filing in each
governmental, municipal or other office specified in Schedule II. Each Grantor
agrees that at the sole cost and reasonable expense of the Grantors, (i) such
Grantor will maintain the security interest created by this Security Agreement
in the Collateral as a perfected first priority security interest (subject to
Liens in favor of the Term Agent having the priority set forth in the
Intercreditor Agreement) and shall defend such security interest against the
claims and demands of all Persons (other than with respect to Permitted
Encumbrances), and (ii) at any time and from time to time, upon the written
request of the Agent, such Grantor shall promptly and duly execute and deliver,
and file and have recorded, such further instruments and documents and take such
further action as the Agent may reasonably request, including the filing of any
financing statements, continuation statements and other documents (including
this Security Agreement) under the UCC (or other applicable Laws) in effect in
any jurisdiction with respect to the security interest created hereby and the
execution and delivery of Account Control Agreements, all in form reasonably
satisfactory to the Agent and in such offices (including, without limitation,
the United States Patent and Trademark Office and the United States Copyright
Office) wherever required by applicable Law in each case to perfect, continue
and maintain a valid, enforceable, first priority security interest in the
Collateral as provided herein, and being subject to Liens in favor of the Term
Agent having the priority set forth in the Intercreditor Agreement, and to
preserve the other rights and interests granted to the Agent hereunder, as
against the Grantors and third parties (other than with respect to Permitted
Encumbrances), with respect to the Collateral.


SECTION 3.4.        Other Actions. In order to further evidence the attachment,
perfection and priority of, and the ability of the Agent to enforce, the Agent’s
security interest in the Collateral, each Grantor represents, warrants and
agrees, in each case at such Grantor’s own expense, with respect to the
following Collateral that:


(a)    Instruments and Tangible Chattel Paper. As of the date hereof, (i) no
amount payable under or in connection with any of the Collateral is evidenced by
any Instrument (other than a check to be deposited) or Tangible Chattel Paper
other than such Instruments and Tangible Chattel Paper listed in Section II. D.
of the Information Certificate and (ii) except as set forth on Schedule 6.19 to
the Credit Agreement, each Instrument and each item of Tangible Chattel Paper
listed in Section II. D. of the Information Certificate, to the extent requested
by the Agent, has been properly endorsed, assigned and delivered to the Agent,
accompanied by instruments of transfer or assignment and letters of direction
duly executed in blank. If any amount payable under or in connection with any of
the Collateral shall be evidenced by any Instrument or Tangible Chattel Paper,
and such amount, together with all amounts payable evidenced by any Instrument
or Tangible Chattel Paper not previously delivered to Agent exceeds
$2,000,000.00 in the aggregate for all Grantors, the Grantor acquiring such
Instrument or Tangible Chattel Paper shall promptly endorse, assign and deliver
the same to the Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Agent may reasonably request from time to time.

-10-

--------------------------------------------------------------------------------





(b)    Investment Property. (i) As of the date hereof (1) it has no Securities
Accounts other than those listed in Section II.B. of the Information Certificate
and (2) it does not hold, own or have any interest in any certificated
securities or uncertificated securities other than those constituting Pledged
Securities with respect to which the Agent has a perfected first priority
security interest in such Pledged Securities (subject to Liens in favor of the
Term Agent having the priority set forth in the Intercreditor Agreement).
(ii)
On or prior to the date that is ninety (90) days following the Closing Date (as
such time period may be extended by Agent in its sole discretion), it will enter
into a duly authorized, executed and delivered Securities Account Control
Agreement with respect to each Securities Account listed in Section II.B. of the
Information Certificate with respect to which the Agent has a perfected first
priority security interest in such Securities Accounts by Control.

(iii)
If any Grantor shall at any time hold or acquire any certificated Pledged
Securities, other than any interests constituting Excluded Property, such
Grantor shall promptly notify the Agent thereof and endorse, assign and deliver
the same to the Agent, accompanied by such instruments of transfer or assignment
duly executed in blank, all in form and substance reasonably satisfactory to the
Agent. Each Grantor shall accept any cash and Investment Property which are
proceeds of the Pledged Interests in trust for the benefit of the Agent and
promptly upon receipt thereof, deposit any cash received by it into a Controlled
Account. No Grantor shall grant Control over any Pledged Securities to any
Person other than the Agent (except with respect to Liens in favor of the Term
Agent having the priority set forth in the Intercreditor Agreement).

(iv)
No Grantor shall hereafter establish and maintain any Securities Account with
any Securities Intermediary unless (1) the applicable Grantor shall have given
the Agent ten (10) Business Days’ prior written notice of its intention to
establish such new Securities Account with such Securities Intermediary, (2)
such Securities Intermediary shall be reasonably acceptable to the Agent and (3)
such Securities Intermediary and such Grantor shall have duly executed and
delivered a Securities Account Control Agreement with respect to such Securities
Account. The Agent agrees with each Grantor that the Agent shall not give any
entitlement orders or instructions or directions to any Securities Intermediary,
and shall not withhold its consent to the exercise of any withdrawal or dealing
rights by such Grantor, unless a Cash Dominion Event has occurred and is
continuing.


-11-

--------------------------------------------------------------------------------



(v)
As between the Agent and the Grantors, the Grantors shall bear the investment
risk with respect to the Investment Property and Pledged Securities, and the
risk of loss of, damage to, or the destruction of the Investment Property and
Pledged Securities, whether in the possession of, or maintained as a security
entitlement or deposit by, or subject to the Control of, the Agent, a Securities
Intermediary, any Grantor or any other Person; provided, however, that nothing
contained in this SECTION 3.4(b) shall release or relieve any Securities
Intermediary of its duties and obligations to the Grantors or any other Person
under any Account Control Agreement or under applicable Law. Each Grantor shall
promptly pay all Claims and fees of whatever kind or nature with respect to the
Pledged Securities. In the event any Grantor shall fail to make such payment
contemplated in the immediately preceding sentence, the Agent may do so for the
account of such Grantor and the Grantors shall promptly reimburse and indemnify
the Agent for all reasonable and documented costs and expenses incurred by the
Agent under this SECTION 3.4(b) and under SECTION 9.3 hereof.

(c)    Electronic Chattel Paper and Transferable Records. As of the date hereof
no amount payable under or in connection with any of the Collateral is evidenced
by any Electronic Chattel Paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction). If any amount payable under or
in connection with any of the Collateral shall be evidenced by any Electronic
Chattel Paper or any transferable record, the Grantor acquiring such Electronic
Chattel Paper or transferable record shall promptly notify the Agent thereof and
shall take such action as the Agent may reasonably request to vest in the Agent
control under UCC Section 9 105 of such Electronic Chattel Paper or control
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. Notwithstanding the foregoing, Grantor shall not be required to notify
Agent and take such actions as Agent may reasonably request to the extent that
the amounts payable under or in connection with any such Electronic Chattel
Paper or other transferable record do not exceed $2,000,000.00 in the aggregate
for all Grantors. The Agent agrees with such Grantor that the Agent will
arrange, pursuant to procedures reasonably satisfactory to the Agent and so long
as such procedures will not result in the Agent’s loss of control, for the
Grantor to make alterations to the Electronic Chattel Paper or transferable
record permitted under UCC Section 9 105 or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act of Section
16 of the Uniform Electronic Transactions Act for a party in control to allow
without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Grantor
with respect to such Electronic Chattel Paper or transferable record.
(d)    Letter-of-Credit Rights. If such Grantor is at any time a beneficiary
under a Letter of Credit now or hereafter issued in favor of such Grantor,
(which, for the avoidance of doubt, shall not include any Letter of Credit
issued pursuant to the Credit Agreement), such Grantor shall promptly notify the
Agent thereof and such Grantor shall, at the request of the Agent, pursuant to
an agreement in form and substance reasonably satisfactory to the Agent, either
(i) arrange for the issuer and any confirmer of such Letter of Credit to consent
to an assignment to the Agent of, and to pay to the Agent, the proceeds of, any
drawing under the Letter of Credit or (ii) arrange for the Agent to become the
beneficiary of such Letter of Credit, with the Agent agreeing, in each case,
that the proceeds of any drawing under the Letter of Credit are to be applied as
provided in the Credit Agreement. Notwithstanding the foregoing, Grantor shall
not be required to notify Agent and take such actions outlined in clauses (i) or
(ii) hereof to the extent that the amounts payable under or in connection with
any such Letter of Credit do not exceed $2,000,000.00 in the aggregate for all
Grantors.

-12-

--------------------------------------------------------------------------------





(e)    Commercial Tort Claims. As of the date hereof it holds no Commercial Tort
Claims other than those listed in Section IV of the Information Certificate. If
any Grantor shall at any time hold or acquire a Commercial Tort Claim in excess
of $2,000,000.00, such Grantor shall promptly notify the Agent in writing signed
by such Grantor of the brief details thereof and grant to the Agent in such
writing a security interest therein and in the Proceeds thereof, all upon the
terms of this Security Agreement, with such writing to be in form and substance
reasonably satisfactory to the Agent.
ARTICLE IV.


REPRESENTATIONS, WARRANTIES AND COVENANTS


In addition to, and without limitation of, each of the representations,
warranties and covenants set forth in the Credit Agreement and the other Loan
Documents to which such Grantor is a party, each Grantor represents, warrants
and covenants as follows:
SECTION 4.1.        Title. No financing statement or other public notice with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been, or will be, filed in favor of the Agent
pursuant to this Security Agreement, in favor of Term Agent in connection with
the Term Facility, or as are permitted by the Credit Agreement. Other than Agent
and the Term Agent, no Person other than the Agent has Control or possession of
all or any part of the Collateral, except as permitted by the Credit Agreement.


SECTION 4.2.        Limitation on Liens; Defense of Claims; Transferability of
Collateral. Each Grantor is as of the date hereof, and, as to Collateral
acquired by it from time to time after the date hereof, such Grantor will be,
the sole direct and beneficial owner of all Collateral pledged by it hereunder
free from any Lien or other right, title or interest of any Person other than
the Liens and security interest created by this Security Agreement and Permitted
Encumbrances. Each Grantor shall, at its own cost and reasonable expense, defend
title to the Collateral pledged by it hereunder and the security interest
therein and Lien thereon granted to the Agent and the priority thereof against
all claims and demands of all Persons, at its own cost and reasonable expense,
at any time claiming any interest therein adverse to the Agent or any other
Credit Party other than Permitted Encumbrances. Other than as permitted by the
Credit Agreement, there is no agreement, and no Grantor shall enter into any
agreement or take any other action, that would restrict the transferability of
any of the Collateral or otherwise materially impair or conflict with such
Grantors’ obligations or the rights of the Agent hereunder.

-13-

--------------------------------------------------------------------------------





SECTION 4.3.        Location of Inventory and Equipment. As of the Closing Date,
except for (a) Equipment and Inventory at the locations identified in Section
1.C of the Information Certificate, and (b) Equipment consisting of portable
office equipment used by employees of the Loan Parties in the ordinary course of
business, all Equipment and Inventory of such Grantor is located at the chief
executive office or such other location listed in Schedule 5.08(b)(1) and
Schedule 5.08(b)(2) of the Credit Agreement.


SECTION 4.4.        Condition and Maintenance of Equipment. The Equipment of
such Grantor is in good repair, working order and condition, reasonable wear and
tear excepted. Each Grantor shall cause the Equipment to be maintained and
preserved in good repair, working order and condition, reasonable wear and tear
excepted, and shall as quickly as commercially reasonable make or cause to be
made all repairs, replacements and other improvements which are necessary in the
conduct of such Grantor’s business.


SECTION 4.5.        Due Authorization and Issuance. All of the Pledged Interests
existing on the Closing Date have been, and to the extent any Pledged Interests
are hereafter issued, such shares or other equity interests will be, upon such
issuance, duly authorized, validly issued and, to the extent applicable, fully
paid and non-assessable. All of the Pledged Interests have been fully paid for,
and there is no amount or other obligation owing by any Grantor to any issuer of
the Pledged Interests in exchange for or in connection with the issuance of the
Pledged Interests or any Grantor’s status as a partner or a member of any issuer
of the Pledged Interests.


SECTION 4.6.        No Conflicts, Consents, etc. No consent of any party
(including, without limitation, equity holders or creditors of such Grantor) and
no consent, authorization, approval, license or other action by, and no notice
to or filing with, any Governmental Authority or regulatory body or other Person
is required (A) for the grant of the security interest by such Grantor of the
Collateral pledged by each such Grantor pursuant to this Security Agreement or
for the execution, delivery or performance hereof by such Grantor, (B) for the
exercise by the Agent of the voting or other rights provided for in this
Security Agreement or (C) for the exercise by the Agent of the remedies in
respect of the Collateral pursuant to this Security Agreement except, in each
case, for such consents which have been obtained prior to the date hereof.
Following the occurrence and during the continuation of an Event of Default, if
the Agent desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Security Agreement and determines it
necessary to obtain any approvals or consents of any Governmental Authority or
any other Person therefor, then, upon the reasonable request of the Agent, such
Grantor agrees to use commercially reasonable efforts to assist and aid the
Agent to obtain as soon as commercially practicable any necessary approvals or
consents for the exercise of any such remedies, rights and powers.


SECTION 4.7.        Collateral. All information set forth herein, including the
schedules annexed hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Credit Party in connection with
this Security Agreement, in each case, relating to the Collateral, is accurate
and complete in all material respects.

-14-

--------------------------------------------------------------------------------





SECTION 4.8.        Insurance. Such Grantor shall maintain or shall cause to be
maintained such insurance as is required pursuant to Section 6.07 of the Credit
Agreement. Each Grantor hereby irrevocably makes, constitutes and appoints the
Agent (and all officers, employees or agents designated by the Agent) as such
Grantor’s true and lawful agent (and attorney-in¬-fact), exercisable only after
the occurrence and during the continuance of an Event of Default, for the
purpose of making, settling and adjusting claims in respect of the Collateral
under policies of insurance, endorsing the name of such Grantor on any check,
draft, instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto.
In the event that any Grantor at any time or times shall fail to obtain or
maintain any of the policies of insurance required hereby or to pay any premium
in whole or in part relating thereto, the Agent may, without waiving or
releasing any obligation or liability of the Grantors hereunder or any Default
or Event of Default obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Agent deems
advisable in its Permitted Discretion. All sums disbursed by the Agent in
connection with this SECTION 4.8, including reasonable attorneys’ fees, court
costs and reasonable and documented expenses and other charges relating thereto,
shall be payable, upon demand, by the Grantors to the Agent and shall be
additional Secured Obligations secured hereby.


SECTION 4.9.        Access to Collateral, Books and Records; Other Information.
Without limitation or duplication of the provisions of Section 6.10 of the
Credit Agreement, upon reasonable prior request to each Grantor, the Agent, its
agents, accountants and attorneys shall have access to visit and inspect at such
reasonable times and during normal business hours, all of the Collateral
including, without limitation, all of the books, correspondence and records of
such Grantor relating thereto. The Agent and its representatives may examine the
same, take extracts therefrom and make photocopies thereof, and such Grantor
agrees to render to the Agent, at such Grantor’s cost and reasonable expense,
such clerical and other assistance as may be reasonably requested by the Agent
with regard thereto. Such Grantor shall, at any and all times, within a
reasonable time after written request by the Agent, furnish or cause to be
furnished to the Agent, in such manner and in such detail as may be reasonably
requested by the Agent, additional information with respect to the Collateral.


ARTICLE V.


CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL


SECTION 5.1.        Pledge of Additional Securities Collateral. Each Grantor
shall, upon obtaining any Pledged Securities or Intercompany Notes of any Person
required to be pledged hereunder, accept the same in trust for the benefit of
the Agent and promptly deliver to the Agent a pledge amendment, duly executed by
such Grantor, in substantially the form of Exhibit 1 annexed hereto (each, a
“Pledge Amendment”), and the certificates and other documents required under
SECTION 3.1 and SECTION 3.2 hereof in respect of the additional Pledged
Securities or Intercompany Notes which are to be pledged pursuant to this
Security Agreement, and confirming the attachment of the Lien hereby created on
and in respect of such additional Pledged Securities or Intercompany Notes. Each
Grantor hereby authorizes the Agent to attach each Pledge Amendment to this
Security Agreement and agrees that all Pledged Securities or Intercompany Notes
listed on any Pledge Amendment delivered to the Agent shall for all purposes
hereunder be considered Collateral.

-15-

--------------------------------------------------------------------------------





SECTION 5.2.        Voting Rights; Distributions; etc.


(i)    So long as no Event of Default shall have occurred and be continuing,
each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other Loan Document evidencing the Secured Obligations. The
Agent shall be deemed without further action or formality to have granted to
each Grantor all necessary consents relating to voting rights and shall, if
necessary, upon written request of any Grantor and at the sole cost and
reasonable expense of the Grantors, from time to time execute and deliver (or
cause to be executed and delivered) to such Grantor all such instruments as such
Grantor may reasonably request in order to permit such Grantor to exercise the
voting and other rights which it is entitled to exercise pursuant to this
SECTION 5.2(i).
(ii)    Upon the occurrence and during the continuance of any Event of Default,
all rights of each Grantor to exercise the voting and other consensual rights it
would otherwise be entitled to exercise pursuant to SECTION 5.2(i) hereof
without any action, other than, in the case of any Securities Collateral, or the
giving of any notice shall immediately cease, and all such rights shall
thereupon become vested in the Agent, which shall thereupon have the sole right
to exercise such voting and other consensual rights; provided that the Agent
shall have the right, in its sole discretion, from time to time following the
occurrence and continuance of an Event of Default to permit such Grantor to
exercise such rights under SECTION 5.2(i). After such Event of Default is no
longer continuing, each Grantor shall have the right to exercise the voting,
managerial and other consensual rights and powers that it would otherwise be
entitled to pursuant to SECTION 5.2(i) hereof.
(iii)    (A) Until such time as the Term Facility has been terminated and paid
in full, so long as no Event of Default shall have occurred and be continuing,
or (B) from and after the termination of the Term Facility, so long as no Cash
Dominion Event shall have occurred and be continuing, each Grantor shall be
entitled to receive and retain, and to utilize free and clear of the Lien
hereof, any and all Distributions, but only if and to the extent made in
accordance with, and to the extent permitted by, the provisions of the Credit
Agreement; provided, however, that any and all such Distributions consisting of
rights or interests in the form of securities shall be promptly delivered to the
Agent to hold as Collateral and shall, if received by any Grantor, be received
in trust for the benefit of the Agent, be segregated from the other property or
funds of such Grantor and be promptly delivered to the Agent as Collateral in
the same form as so received (with any necessary endorsement). The Agent shall,
if necessary, upon written request of any Grantor and at the sole cost and
reasonable expense of the Grantors, from time to time execute and deliver (or
cause to be executed and delivered) to such Grantor all such instruments as such
Grantor may reasonably request in order to permit such Grantor to receive the
Distributions which it is authorized to receive and retain pursuant to this
SECTION 5.2(iii).
(iv)    (A) Until such time as the Term Facility has been terminated and paid in
full, upon the occurrence and during the continuance of any Event of Default, or
(B) from and after the termination of the Term Facility, upon the occurrence and
during the continuance of any Cash Dominion Event, all rights of each Grantor to
receive Distributions which it would otherwise be authorized to receive and
retain pursuant to SECTION 5.2(iii) hereof shall cease and all such rights shall
thereupon become vested in the Agent, which shall thereupon have the sole right
to receive and hold as Collateral such Distributions. After such Event of
Default or Cash Dominion Event, as applicable, is no longer continuing, each
Grantor shall have the right to receive the Distributions which it would be
authorized to receive and retain pursuant to SECTION 5.2(ii).

-16-

--------------------------------------------------------------------------------



(v)    Each Grantor shall, at its sole cost and reasonable expense, from time to
time execute and deliver to the Agent appropriate instruments as the Agent may
reasonably request in order to permit the Agent to exercise the voting and other
rights which it may be entitled to exercise pursuant to SECTION 5.2(ii) hereof
and to receive all Distributions which it may be entitled to receive under
SECTION 5.2(iii) hereof.
(vi)    All Distributions which are received by any Grantor contrary to the
provisions of SECTION 5.2(ii) hereof shall be received in trust for the benefit
of the Agent, shall be segregated from other funds of such Grantor and shall
promptly be paid over to the Agent as Collateral in the same form as so received
(with any necessary endorsement).
SECTION 5.3.        Organization Documents. Each Grantor has delivered to the
Agent true, correct and complete copies of its Organization Documents. The
Organization Documents are in full force and effect. No Grantor will terminate
or agree to terminate any Organization Documents or make any amendment or
modification to any Organization Documents, including an election to treat any
Pledged Interests of such Grantor as a security under Section 8-103 of the UCC,
in each case to the extent prohibited by the Credit Agreement.


SECTION 5.4.        Defaults, Etc. Such Grantor is not in default in the payment
of any portion of any mandatory capital contribution, if any, required to be
made under any agreement to which such Grantor is a party relating to the
Pledged Securities pledged by it, and such Grantor is not in violation of any
other provisions of any such agreement to which such Grantor is a party, or
otherwise in default or violation thereunder. No Securities Collateral pledged
by such Grantor is subject to any defense, offset or counterclaim, nor have any
of the foregoing been asserted or alleged against such Grantor by any Person
with respect thereto, and as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organization Documents
and certificates, if any, delivered to the Agent) which evidence any Pledged
Securities of such Grantor.


SECTION 5.5.        Certain Agreements of Grantors As Issuers and Holders of
Equity Interests.


(i)    In the case of each Grantor which is an issuer of Securities Collateral,
such Grantor agrees to be bound by the terms of this Security Agreement relating
to the Securities Collateral issued by it and will comply with such terms
insofar as such terms are applicable to it.

-17-

--------------------------------------------------------------------------------



(ii)    In the case of each Grantor which is a partner, shareholder or member,
as the case may be, in a partnership, limited liability company or other entity,
such Grantor hereby consents to the extent required by the applicable
Organization Documents to the pledge by each other Grantor, pursuant to the
terms hereof, of the Pledged Interests in such partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Interests to the Agent or
its nominee and to the substitution of the Agent or its nominee as a substituted
partner, shareholder or member in such partnership, limited liability company or
other entity with all the rights, powers and duties of a general partner,
limited partner, shareholder or member, as the case may be.
ARTICLE VI.
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL


SECTION 6.1.        Grant of License. Without limiting the rights of Agent as
the holder of a Lien on the Collateral constituting Intellectual Property, for
the purpose of enabling the Agent, during the continuance of an Event of
Default, to exercise rights and remedies under Article IX hereof at such time as
the Agent shall be lawfully entitled to exercise such rights and remedies, and
for no other purpose, each Grantor hereby grants to the Agent, to the extent
assignable, an irrevocable, non-exclusive license (exercisable without payment
of royalty or other compensation to such Grantor) to use, assign, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
such Grantor, wherever the same may be located, including in such License access
to all media in which any of the licensed items may be recorded or stored and to
all computer programs used for the compilation or printout hereof. With respect
to Trademarks, such license shall be subject to the requirement that the quality
of goods and services offered under the Trademarks be substantially consistent
with the quality of the goods and services offered thereunder by such Grantor
prior to Agent’s exercise of rights and remedies.


SECTION 6.2.        Registrations. Except pursuant to licenses and other user
agreements entered into by any Grantor in the ordinary course of business that
are listed in Section III of the Information Certificate, on and as of the date
hereof (i) each Grantor owns and possesses the right to use, and has done
nothing to authorize or enable any other Person to use, any material Copyright,
Patent or Trademark listed in Section III of the Information Certificate, and
(ii) all registrations listed in Section III of the Information Certificate are
valid and in full force and effect.


SECTION 6.3.        No Violations or Proceedings. To each Grantor’s knowledge,
on and as of the date hereof, there is no violation by others of any right of
such Grantor with respect to any Copyright, Patent or Trademark listed in
Section III of the Information Certificate, respectively, pledged by it under
the name of such Grantor.


SECTION 6.4.        Protection of Agent’s Security. On a continuing basis, each
Grantor shall, at its sole cost and reasonable expense, (i) promptly following
its becoming aware thereof, notify the Agent of (A) any adverse determination in
any proceeding in the United States Patent and Trademark Office or the United
States Copyright Office with respect to any Material Intellectual Property
necessary for the conduct of business of such Grantor or (B) the institution of
any proceeding or any adverse determination in any federal, state or local court

-18-

--------------------------------------------------------------------------------



or administrative body regarding such Grantor’s claim of ownership in or right
to use any of the Material Intellectual Property material to the use and
operation of the Collateral, its right to register such Material Intellectual
Property or its right to keep and maintain such registration in full force and
effect, (ii) maintain and protect the Material Intellectual Property of such
Grantor, (iii) not permit to lapse or become abandoned any Material Intellectual
Property of such Grantor, and not settle or compromise any pending or future
litigation or administrative proceeding with respect to such Material
Intellectual Property, in each case except as shall be consistent with
commercially reasonable business judgment and, if any Event of Default has
occurred and is continuing, with the prior approval of the Agent (such approval
not to be unreasonably withheld), (iv) upon such Grantor’s obtaining knowledge
thereof, promptly notify the Agent in writing of any event which may be
reasonably expected to materially and adversely affect the value or utility of
any Material Intellectual Property or any portion thereof material to the use
and operation of the Collateral, the ability of such Grantor or the Agent to
dispose of the Material Intellectual Property or any portion thereof or the
rights and remedies of the Agent in relation thereto including, without
limitation, a levy or threat of levy or any legal process against the Material
Intellectual Property or any portion thereof, (v) not license the Material
Intellectual Property other than licenses entered into by such Grantor in, or
incidental to, the ordinary course of business, or amend or permit the amendment
of any of the material licenses in a manner that materially and adversely
affects the right to receive payments thereunder, or in any manner that would
materially impair the value of the Material Intellectual Property or the Lien on
and security interest in the Collateral constituting Material Intellectual
Property intended to be granted to the Agent or the benefit of the Credit
Parties, without the consent of the Agent, (vi) until the Agent exercises its
rights to make collection, diligently keep adequate records respecting the
Material Intellectual Property and (vii) furnish to the Agent from time to time
upon the Agent’s reasonable request therefor detailed statements and amended
schedules further identifying and describing the Material Intellectual Property
and such other materials evidencing or reports pertaining to the Material
Intellectual Property as the Agent may from time to time reasonably request.
Notwithstanding the foregoing, nothing herein shall prevent any Grantor from
selling, disposing of or otherwise using any Material Intellectual Property as
permitted under the Credit Agreement.


SECTION 6.5.        After-Acquired Property. If any Grantor shall, at any time
before this Security Agreement shall have been terminated in accordance with
SECTION 9.5(a), (i) obtain any rights to any additional Material Intellectual
Property or (ii) become entitled to the benefit of any additional Material
Intellectual Property or any renewal or extension thereof, including any
reissue, division, continuation, or continuation-in-part of any Material
Intellectual Property, or any improvement on any Material Intellectual Property,
the provisions hereof shall automatically apply thereto and any such item
enumerated in clause (i) or (ii) of this SECTION 6.5 with respect to such
Grantor shall automatically constitute Collateral if such would have constituted
Collateral at the time of execution hereof and be subject to the Lien and
security interest created by this Security Agreement without further action by
any party. With respect to any federally registered Material Intellectual
Property, each Grantor shall promptly (a) provide to the Agent written notice of
any of the foregoing and (b) confirm the attachment of the Lien and security
interest created by this Security Agreement to any rights described in clauses
(i) and (ii) of the immediately preceding sentence of this SECTION 6.5 by
execution of an instrument in form reasonably acceptable to the Agent.

-19-

--------------------------------------------------------------------------------





SECTION 6.6.        Modifications. Each Grantor authorizes the Agent to modify
this Security Agreement by amending Section III of the Information Certificate
to include any Material Intellectual Property acquired or arising after the date
hereof of such Grantor including, without limitation, any of the items listed in
SECTION 6.5 hereof.


SECTION 6.7.        Litigation. Unless there shall occur and be continuing any
Event of Default, each Grantor shall have the right to commence and prosecute in
its own name, as the party in interest, for its own benefit and at the sole cost
and reasonable expense of the Grantors, such applications for protection of
Material Intellectual Property and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Material
Intellectual Property. Upon the occurrence and during the continuance of any
Event of Default, the Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
and/or bring suit in the name of any Grantor, the Agent or the other Credit
Parties to enforce the Material Intellectual Property and any license
thereunder. In the event of such suit, each Grantor shall, at the reasonable
request of the Agent, do any and all lawful acts and execute any and all
documents requested by the Agent in aid of such enforcement and the Grantors
shall promptly reimburse and indemnify the Agent, as the case may be, for all
reasonable and documented costs and expenses incurred by the Agent in the
exercise of its rights under this SECTION 6.7 in accordance with SECTION 9.3
hereof. In the event that the Agent shall elect not to bring suit to enforce the
Material Intellectual Property, each Grantor agrees, at the request of the
Agent, to take all commercially reasonable actions necessary, whether by suit,
proceeding or other action, to prevent the infringement, counterfeiting, unfair
competition, dilution, diminution in value of or other damage to any of the
Material Intellectual Property by any Person.


SECTION 6.8.        Third Party Consents. Each Grantor shall use reasonable
commercial efforts to obtain the consent of third parties to the extent such
consent is necessary or desirable to create a valid, perfected security interest
in favor of the Agent in any Collateral constituting Material Intellectual
Property.


ARTICLE VII.
CERTAIN PROVISIONS CONCERNING CREDIT CARD RECEIVABLES AND ACCOUNTS


SECTION 7.1.        Special Representations and Warranties. As of the time when
any of its Credit Card Receivables is included in the Borrowing Base as an
Eligible Credit Card Receivable or any of its Accounts is included in the
Borrowing Base as an Eligible Trade Receivable, each Grantor shall be deemed to
have represented and warranted that such Credit Card Receivable or Account, as
applicable, and all records, papers and documents relating thereto (i) are
genuine and correct and in all material respects what they purport to be, (ii)
represent the legal, valid and binding obligation of the account debtor, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability, evidencing indebtedness
unpaid and owed by such account debtor, arising out of the performance of labor
or services or the sale, lease, license, assignment or other disposition and
delivery of the goods or other property listed therein or out of an advance or a
loan, and (iii) are in all material respects in compliance and conform with all
applicable federal, state and local Laws and applicable Laws of any relevant
foreign jurisdiction.



-20-

--------------------------------------------------------------------------------



SECTION 7.2.        Maintenance of Records. Each Grantor shall keep and maintain
at its own cost and reasonable expense complete records of each Credit Card
Receivable or Account, as applicable, in a manner consistent with prudent
business practice, including, without limitation, records of all payments
received, all credits granted thereon, all merchandise returned and all other
documentation relating thereto. Each Grantor shall, at such Grantor’s sole cost
and reasonable expense, upon the Agent’s demand made at any time after the
occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of all Credit Card Receivables and Accounts, including,
without limitation, all documents evidencing such Credit Card Receivables and
Accounts and any books and records relating thereto to the Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Grantor). Upon the occurrence and during the continuance of any Event of
Default, the Agent may transfer a full and complete copy of any Grantor’s books,
records, credit information, reports, memoranda and all other writings relating
to the Credit Card Receivables and Accounts to and for the use by any Person
that has acquired or is contemplating acquisition of an interest in the Credit
Card Receivables or Accounts, as applicable or the Agent’s security interest
therein in accordance with applicable Law without the consent of any Grantor.


SECTION 7.3.        Modification of Terms, Etc. No Grantor shall (i) rescind or
cancel any indebtedness evidenced by any Credit Card Receivable or Account or
modify any material term thereof or make any material adjustment with respect
thereto, (ii) extend or renew any such indebtedness, (iii) compromise or settle
any dispute, claim, suit or legal proceeding relating thereto, or (iv) sell any
Credit Card Receivable or Account or interest therein, in each case, except in
the ordinary course of business consistent with prudent business practice or in
accordance with the Credit Agreement without the prior written consent of the
Agent.


SECTION 7.3.        Collection. Each Grantor shall cause to be collected from
the account debtor of each of the Accounts, as and when due in the ordinary
course of business consistent with prudent business practice (including, without
limitation, Accounts that are delinquent, which Accounts shall be collected in
accordance with generally accepted commercial collection procedures), any and
all amounts owing under or on account of such Account, and apply promptly upon
receipt thereof all such amounts as are so collected to the outstanding balance
of such Account; provided that each Grantor may, with respect to an Account,
allow (i) a refund or credit consistent with commercially reasonable business
practice and (ii) such extensions of time to pay amounts due in respect of
Accounts and such other modifications of payment terms or settlements in respect
of Accounts as shall be commercially reasonable under the circumstances, in each
case in the ordinary course of business and in accordance with such Grantor’s
practices as in effect from time to time. The reasonable and documented costs
and expenses (including, without limitation, reasonable attorneys’ fees) of
collection, in any case, whether incurred by any Grantor, the Agent or any other
Credit Party, shall be paid by the Grantors.



-21-

--------------------------------------------------------------------------------



ARTICLE VIII.
REMEDIES


SECTION 8.1.        Remedies. Upon the occurrence and during the continuance of
any Event of Default the Agent may, and at the direction of the Required
Lenders, shall, from time to time exercise in respect of the Collateral, in
addition to the other rights and remedies provided for herein, under applicable
Law or otherwise available to it, the following remedies (subject to any notice
requirements expressly set forth herein):


(i)    Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from any Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon any Grantor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Grantor;
(ii)    Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including, without
limitation, instructing the obligor or obligors on any agreement, instrument or
other obligation constituting part of the Collateral to make any payment
required by the terms of such agreement, instrument or other obligation directly
to the Agent, and in connection with any of the foregoing, compromise, settle,
extend the time for payment and make other modifications with respect thereto;
provided, however, that in the event that any such payments are made directly to
any Grantor, prior to receipt by any such obligor of such instruction, such
Grantor shall segregate all amounts received pursuant thereto in trust for the
benefit of the Agent and shall promptly pay such amounts to the Agent;
(iii)    Sell, assign, grant a license to use or otherwise liquidate, or direct
any Grantor to sell, assign, grant a license to use or otherwise liquidate, any
and all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;
(iv)    Take possession of the Collateral or any part thereof, by directing any
Grantor in writing to deliver the same to the Agent at any place or places so
designated by the Agent, in which event such Grantor shall at its own expense:
(A) promptly cause the same to be moved to the place or places designated by the
Agent and therewith delivered to the Agent, (B) store and keep any Collateral so
delivered to the Agent at such place or places pending further action by the
Agent and (C) while the Collateral shall be so stored and kept, provide such
security and maintenance services as shall be necessary to protect the same and
to preserve and maintain them in good condition. Each Grantor’s obligation to
deliver the Collateral as contemplated in this SECTION 8.1(iv) is of the essence
hereof. Upon application to a court of equity having jurisdiction, the Agent
shall be entitled to a decree requiring specific performance by any Grantor of
such obligation;
(v)    Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Grantor constituting
Collateral for application to the Secured Obligations as provided in Article X
hereof;

-22-

--------------------------------------------------------------------------------



(vi)    Retain and apply the Distributions to the Secured Obligations as
provided in Article IX hereof;
(vii)    Exercise any and all rights as beneficial and legal owner of the
Collateral, including, without limitation, perfecting assignment of and
exercising any and all voting, consensual and other rights and powers with
respect to any Collateral; and
(viii)    Exercise all the rights and remedies of a secured party under the UCC,
and the Agent may also in its sole discretion, without notice except as
specified in SECTION 8.2 hereof, sell, assign or grant a license to use the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Agent’s offices or elsewhere,
as part of one or more going out of business sales in the Agent’s own right or
by one or more agents and contractors, all as the Agent, in its sole discretion,
may deem advisable, for cash, on credit or for future delivery, and at such
price or prices and upon such other terms as the Agent may deem commercially
reasonable. The Agent may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. The
Agent shall have the right to conduct such sales on any Grantor’s premises and
shall have the right to use any Grantor’s premises without charge for such sales
for such time or times as the Agent may see fit. The Agent and any agent or
contractor, in conjunction with any such sale, may augment the Inventory with
other goods not owned, in whole or in part, by any Grantor (all of which other
goods shall remain the sole property of the Agent or such agent or contractor).
Any amounts realized from the sale of such goods which constitute augmentations
to the Inventory (net of an allocable share of the reasonable and documented
costs and expenses incurred in their disposition) shall be the sole property of
the Agent or such agent or contractor and neither any Grantor nor any Person
claiming under or in right of any Grantor shall have any interest therein. The
Agent or any other Credit Party or any of their respective Affiliates may be the
purchaser, licensee, assignee or recipient of any or all of the Collateral at
any such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold, assigned or licensed at such sale, to use and apply any of the
Secured Obligations owed to such Person as a credit on account of the purchase
price of any Collateral payable by such Person at such sale. Each purchaser,
assignee, licensee or recipient at any such sale shall acquire the property
sold, assigned or licensed absolutely free from any claim or right on the part
of any Grantor, and each Grantor hereby waives, to the fullest extent permitted
by Law, all rights of redemption, stay and/or appraisal which it now has or may
at any time in the future have under any rule of law or statute now existing or
hereafter enacted. The Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. To the fullest extent
permitted by Law, each Grantor hereby waives any claims against the Agent
arising by reason of the fact that the price at which any Collateral may have
been sold, assigned or licensed at such a private sale was less than the price
which might have been obtained at a public sale, even if the Agent accepts the
first offer received and does not offer such Collateral to more than one
offeree.
SECTION 8.2.        Notice of Sale. Each Grantor acknowledges and agrees that,
to the extent notice of sale or other disposition of Collateral shall be
required by applicable Law and unless the Collateral is perishable or threatens
to decline speedily in value, or is of a type customarily sold on a recognized
market (in which event the Agent shall provide such Grantor such advance notice
as may be practicable under the circumstances), ten (10) days’ prior notice to
such Grantor of the time and place of any public sale or of the time after which
any private sale or other intended disposition is to take place shall be
commercially reasonable notification of such matters. No notification need be
given to any Grantor if it has signed, after the occurrence of an Event of
Default, a statement renouncing or modifying (as permitted under Law) any right
to notification of sale or other intended disposition.



-23-

--------------------------------------------------------------------------------



SECTION 8.3.        Waiver of Notice and Claims. Each Grantor hereby waives, to
the fullest extent permitted by applicable Law, notice or judicial hearing in
connection with the Agent’s taking possession or the Agent’s disposition of any
of the Collateral, including, without limitation, any and all prior notice and
hearing for any prejudgment remedy or remedies and any such right which such
Grantor would otherwise have under law, and each Grantor hereby further waives,
to the fullest extent permitted by applicable Law: (i) all damages occasioned by
such taking of possession, (ii) all other requirements as to the time, place and
terms of sale or other requirements with respect to the enforcement of the
Agent’s rights hereunder and (iii) all rights of redemption, appraisal,
valuation, stay, extension or moratorium now or hereafter in force under any
applicable Law. The Agent shall not be liable for any incorrect or improper
payment made pursuant to this Article VIII in the absence of gross negligence or
willful misconduct on the part of the Agent. Any sale of, or the grant of
options to purchase, or any other realization upon, any Collateral shall operate
to divest all right, title, interest, claim and demand, either at law or in
equity, of the applicable Grantor therein and thereto, and shall be a perpetual
bar both at law and in equity against such Grantor and against any and all
Persons claiming or attempting to claim the Collateral so sold, optioned or
realized upon, or any part thereof, from, through or under such Grantor.


SECTION 8.4.        Certain Sales of Collateral.


(i)    Each Grantor recognizes that, by reason of certain prohibitions contained
in law, rules, regulations or orders of any Governmental Authority, the Agent
may be compelled, with respect to any sale of all or any part of the Collateral,
to limit purchasers to those who meet the requirements of such Governmental
Authority. Each Grantor acknowledges that any such sales may be at prices and on
terms less favorable to the Agent than those obtainable through a public sale
without such restrictions, and, notwithstanding such circumstances, agrees that
any such restricted sale shall be deemed to have been made in a commercially
reasonable manner and that, except as may be required by applicable Law, the
Agent shall have no obligation to engage in public sales.
(ii)    Each Grantor recognizes that, by reason of certain prohibitions
contained in the Securities Act, and applicable state securities Laws, the Agent
may be compelled, with respect to any sale of all or any part of the Securities
Collateral and Investment Property, to limit purchasers to Persons who will
agree, among other things, to acquire such Securities Collateral or Investment
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges that any such private
sales may be at prices and on terms less favorable to the Agent than those
obtainable through a public sale without such restrictions (including, without
limitation, a public offering made pursuant to a registration statement under
the Securities Act), and, notwithstanding such circumstances, agrees that any
such private sale shall be deemed to have been made in a commercially reasonable
manner and that the Agent shall have no obligation to engage in public sales and
no obligation to delay the sale of any Securities Collateral or Investment
Property for the period of time necessary to permit the issuer thereof to
register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities Laws, even if such issuer
would agree to do so.

-24-

--------------------------------------------------------------------------------



(iii)    If the Agent determines to exercise its right to sell any or all of the
Securities Collateral or Investment Property in accordance with the provisions
of this Agreement, upon written request, the applicable Grantor shall from time
to time furnish to the Agent all such information that is then available to such
Grantor as the Agent may reasonably request in order to determine the number of
securities included in the Securities Collateral or Investment Property which
may be sold by the Agent as exempt transactions under the Securities Act and the
rules of the Securities and Exchange Commission thereunder, as the same are from
time to time in effect.
(iv)    Each Grantor further agrees that a breach of any of the covenants
contained in this SECTION 8.4 will cause irreparable injury to the Agent and the
other Credit Parties, that the Agent and the other Credit Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this SECTION 8.4 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense (i) that no Event of Default has occurred and is
continuing, or (ii) that the Termination Date has occurred and the relevant
Grantor or Grantors have been released from its or their obligations in
accordance with the express terms of the Credit Agreement.
SECTION 8.5.        No Waiver; Cumulative Remedies.
(i)    No failure on the part of the Agent to exercise, no course of dealing
with respect to, and no delay on the part of the Agent in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right, power or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy; nor shall the Agent be required to look first to, enforce or exhaust
any other security, collateral or guaranties. The remedies herein provided are
cumulative and are not exclusive of any remedies provided by law.
(ii)    In the event that the Agent shall have instituted any proceeding to
enforce any right, power or remedy under this Security Agreement by foreclosure,
sale, entry or otherwise, and such proceeding shall have been discontinued or
abandoned for any reason or shall have been determined adversely to the Agent,
then and in every such case, the Grantors, the Agent and each other Credit Party
shall be restored to their respective former positions and rights hereunder with
respect to the Collateral, and all rights, remedies and powers of the Agent and
the other Credit Parties shall continue as if no such proceeding had been
instituted.
SECTION 8.6.        Certain Additional Actions Regarding Intellectual Property.
If any Event of Default shall have occurred and be continuing, upon the written
demand of Agent, each Grantor shall execute and deliver to Agent an assignment
or assignments of the registered Patents, Trademarks and/or Copyrights and such
other documents as are necessary or appropriate to carry out the intent and
purposes hereof to the extent such assignment does not result in any loss of
rights therein under applicable Law.



-25-

--------------------------------------------------------------------------------



SECTION 8.7.        Application of Proceeds. The proceeds received by the Agent
in respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Agent of its remedies
shall be applied, together with any other sums then held by the Agent pursuant
to this Security Agreement, in accordance with and as set forth in Section 8.03
of the Credit Agreement.


ARTICLE IX.


MISCELLANEOUS


SECTION 9.1.        Concerning the Agent.


(i)    The Agent has been appointed as administrative agent and collateral agent
pursuant to the Credit Agreement. The actions of the Agent hereunder are subject
to the provisions of the Credit Agreement. The Agent shall have the right
hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking action (including,
without limitation, the release or substitution of the Collateral), in
accordance with this Security Agreement and the Credit Agreement. The Agent may
employ agents and attorneys-in-fact in connection herewith and shall not be
liable for the negligence or misconduct of any such agents or attorneys-in-fact
selected by the Agent in good faith. Each Credit Party, by its acceptance of the
benefits hereof, agrees that it shall have no right individually to realize upon
any of the Collateral hereunder, it being understood and agreed by such Credit
Party that all rights and remedies hereunder may be exercised solely by the
Agent for the benefit of the Credit Parties in accordance with the terms of this
Agreement. The Agent may resign and a successor Agent may be appointed in the
manner provided in the Credit Agreement. Upon the acceptance of any appointment
as the Agent by a successor Agent, that successor Agent shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent under this Security Agreement, and the retiring Agent shall
thereupon be discharged from its duties and obligations under this Security
Agreement. After any retiring Agent’s resignation, the provisions hereof shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Security Agreement while it was the Agent.
(ii)    The Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if such Collateral
is accorded treatment substantially equivalent to that which the Agent, in its
individual capacity, accords its own property consisting of similar instruments
or interests, it being understood that neither the Agent nor any of the other
Credit Parties shall have responsibility for, without limitation (i)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Securities Collateral,
whether or not the Agent or any other Credit Party has or is deemed to have
knowledge of such matters or (ii) taking any necessary steps to preserve rights
against any Person with respect to any Collateral.
(iii)    The Agent shall be entitled to rely upon any written notice, statement,
certificate, order or other document or any telephone message believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person, and, with respect to all matters pertaining to this Security Agreement
and its duties hereunder, upon advice of counsel selected by it.

-26-

--------------------------------------------------------------------------------



(iv)    If any item of Collateral also constitutes collateral granted to Agent
under any other security agreement, pledge or instrument of any type, in the
event of any conflict between the provisions hereof and the provisions of such
other security agreement, pledge or instrument of any type in respect of such
collateral, Agent, in its sole discretion, shall select which provision or
provisions shall control.
SECTION 9.2.        Agent May Perform; Agent Appointed Attorney-in-Fact. If any
Grantor shall fail to perform any covenants contained in this Security Agreement
or in the Credit Agreement (including, without limitation, such Grantor’s
covenants to (i) pay the premiums in respect of all required insurance policies
hereunder, (ii) pay Claims, (iii) make repairs, (iv) discharge Liens or (v) pay
or perform any other obligations of such Grantor with respect to any Collateral)
or if any representation or warranty on the part of any Grantor contained herein
shall be breached, the Agent may (but shall not be obligated to) do the same or
cause it to be done or remedy any such breach, and may expend reasonable funds
for such purpose; provided, however, that Agent shall in no event be bound to
inquire into the validity of any tax, lien, imposition or other obligation which
such Grantor fails to pay or perform as and when required hereby and which such
Grantor does not contest in accordance with the provisions of the Credit
Agreement. Any and all amounts so expended by the Agent shall be paid by the
Grantors in accordance with the provisions of SECTION 9.3 hereof. Neither the
provisions of this SECTION 9.2 nor any action taken by Agent pursuant to the
provisions of this SECTION 9.2 shall prevent any such failure to observe any
covenant contained in this Security Agreement nor any breach of warranty from
constituting an Event of Default. Each Grantor hereby appoints the Agent its
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, or otherwise, from time to time after the
occurrence and during the continuation of an Event of Default in the Agent’s
discretion to take any action and to execute any instrument consistent with the
terms of the Credit Agreement and the other Security Documents which the Agent
may deem necessary to accomplish the purposes hereof. Except where prior notice
is expressly not required (or expressly required) by the terms of this
Agreement, the Agent shall use commercially reasonable efforts to provide notice
to the Grantor prior to taking any action taken in the preceding sentence;
provided, that failure to deliver such notice (other than any notice expressly
required hereby) shall not limit the Agent’s right to take such action or the
validity of such action. The foregoing grant of authority is a power of attorney
coupled with an interest and such appointment shall be irrevocable for the term
hereof. Each Grantor hereby ratifies all that such attorney shall lawfully do or
cause to be done by virtue hereof.


SECTION 9.3.        Expenses. Each Grantor will upon demand pay to the Agent the
amount of any and all amounts required to be paid pursuant to Section 10.04 of
the Credit Agreement.


SECTION 9.4.        Continuing Security Interest; Assignment. This Agreement
shall create a continuing security interest in the Collateral and shall (i) be
binding upon the Grantors, their respective successors and assigns, and (ii)
inure, together with the rights and remedies of the Agent hereunder, to the
benefit of the Agent and the other Credit Parties and each of their respective
successors, transferees and assigns. No other Persons (including, without
limitation, any other creditor of any Grantor) shall have any interest herein or
any right or benefit with respect hereto. Without limiting the generality of the
foregoing clause (ii), any Credit Party may assign or otherwise transfer any
indebtedness held by it secured by this Agreement to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Credit Party, herein or otherwise, subject, however, to
the provisions of the Credit Agreement.

-27-

--------------------------------------------------------------------------------





SECTION 9.5.        Termination; Release. This Security Agreement, the Lien in
favor of the Agent (for the benefit of itself and the other Credit Parties) and
all other security interests granted hereby shall terminate with respect to all
Secured Obligations (other than (i) contingent indemnification obligations for
which claims have not been asserted and (ii) unless the Obligations have been
accelerated as a result of the occurrence of any Event of Default or the Loan
Parties are liquidating substantially all of their assets, subject to the first
proviso hereto, Obligations in respect of Other Liabilities) when (i) the
Commitments shall have expired or been terminated, (ii) the principal of and
interest on each Loan and all fees and other Secured Obligations shall have been
indefeasibly paid in full in cash, (iii) all Letters of Credit (as defined in
the Credit Agreement) shall have (A) expired or terminated and have been reduced
to zero, (B) been Cash Collateralized to the extent required by the Credit
Agreement, or (C) been supported by another letter of credit in a manner
reasonably satisfactory to the L/C Issuer and the Agent, and (iv) all
Unreimbursed Amounts shall have been indefeasibly paid in full in cash;
provided, however, that in connection with the termination of the Commitments
and satisfaction of the Loans and Letters of Credit as set forth above, the
Agent may require such indemnities or, in the case of the succeeding clause (y)
only, collateral security as it shall reasonably deem necessary or appropriate
to protect the Credit Parties against (x) loss on account of credits previously
applied to the Obligations that may subsequently be reversed or revoked, and (y)
any Obligations that may then exist or thereafter arise with respect to Other
Liabilities (other than Swap Contracts or foreign exchange facilities) to the
extent the same is provided for pursuant to the documentation governing such
Other Liabilities (it being understood that, to the extent the documentation
governing such Other Liabilities permits or requires termination of such
services upon the termination of the Commitments and satisfaction of the Loans
and Letters of Credit as set forth above, any Loan Party and Lender may
negotiate such contractual arrangements as they deem proper to provide for the
continued provision of such services).


(b)    The Collateral shall be released from the Lien of this Security Agreement
in accordance with the provisions of the Credit Agreement. Upon such release, in
accordance with the provisions of the Credit Agreement, the Agent shall, upon
the request and at the sole cost and reasonable expense of the Grantors, assign,
transfer and deliver to the Grantors, against receipt and without recourse to or
warranty by the Agent, such of the Collateral to be released (in the case of a
release) or all of the Collateral (in the case of termination of this Security
Agreement) as may be in possession of the Agent and as shall not have been sold
or otherwise applied pursuant to the terms hereof, and, with respect to any
other Collateral, proper documents and instruments (including UCC 3 termination
statements or releases) acknowledging the termination hereof or the release of
such Collateral, as the case may be.

-28-

--------------------------------------------------------------------------------



(c)    At any time that the respective Grantor desires that the Agent take any
action described in clause (b) of this SECTION 9.5, such Grantor shall, upon
request of the Agent, deliver to the Agent an officer’s certificate certifying
that the release of the respective Collateral is permitted pursuant to clause
(a) or (b) of this SECTION 9.5. The Agent shall have no liability whatsoever to
any other Credit Party as the result of any release of Collateral by it as
permitted (or which the Agent in good faith believes to be permitted) by this
SECTION 9.5.
(d)    If any Grantor ceases to be a Borrower or Guarantor in accordance with
the provisions of Section 7.04 of the Credit Agreement, the Agent will, at the
Grantors reasonable expense and upon receipt of any certifications reasonably
requested by the Agent in connection therewith, execute and deliver to the
applicable Grantor such documents as such Grantor may reasonably request to
evidence the release of the applicable Grantor from the security interests
granted and obligations assumed hereunder.
SECTION 9.6.        Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Grantor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Credit Agreement and unless in
writing and signed by the Agent and the Grantors. Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Grantor from the terms of any provision
hereof shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Security Agreement or any other document evidencing the Secured
Obligations, no notice to or demand on any Grantor in any case shall entitle any
Grantor to any other or further notice or demand in similar or other
circumstances.


SECTION 9.7.        Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Grantor, addressed to it at the address of the Lead
Borrower set forth in the Credit Agreement and as to the Agent, addressed to it
at the address set forth in the Credit Agreement, or in each case at such other
address as shall be designated by such party in a written notice to the other
parties hereto complying as to delivery with the terms of this SECTION 9.7.


SECTION 9.8.        GOVERNING LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 9.9.        CONSENT TO JURISDICTION; SERVICE OF PROCESS; WAIVER OF JURY
TRIAL. (a) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, SUBJECT TO THE
LAST SENTENCE HEREOF, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION
OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH GRANTOR IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH GRANTOR
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTWITHSTANDING THE FOREGOING, NOTHING IN
THIS SECURITY AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.



-29-

--------------------------------------------------------------------------------



(b)    EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH GRANTOR HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
(c)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 9.7. NOTHING IN THIS SECURITY AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
(e)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
WHETHER INITIATED BY OR AGAINST ANY SUCH PERSON OR IN WHICH ANY SUCH PERSON IS
JOINED AS A PARTY LITIGANT). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.10.        Severability of Provisions. If any provision of this
Security Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Security Agreement and the other Loan Documents shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

-30-

--------------------------------------------------------------------------------





SECTION 9.11.        Execution in Counterparts; Effectiveness. This Security
Agreement and any amendments, waivers, consents or supplements hereto may be
executed in any number of counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Security Agreement by telecopy,
pdf or other electronic transmission shall be as effective as delivery of a
manually executed counterpart of this Security Agreement.


SECTION 9.12.        No Release. Nothing set forth in this Security Agreement
shall relieve any Grantor from the performance of any term, covenant, condition
or agreement on such Grantor’s part to be performed or observed under or in
respect of any of the Collateral or from any liability to any Person under or in
respect of any of the Collateral or shall impose any obligation on the Agent or
any other Credit Party to perform or observe any such term, covenant, condition
or agreement on such Grantor’s part to be so performed or observed or shall
impose any liability on the Agent or any other Credit Party for any act or
omission on the part of such Grantor relating thereto or for any breach of any
representation or warranty on the part of such Grantor contained in this
Security Agreement, the Credit Agreement or the other Loan Documents, or under
or in respect of the Collateral or made in connection herewith or therewith. The
obligations of each Grantor contained in this SECTION 9.12 shall survive the
termination hereof and the discharge of such Grantor’s other obligations under
this Security Agreement, the Credit Agreement and the other Loan Documents.


SECTION 9.13.        Obligations Absolute. All obligations of each Grantor
hereunder shall be absolute and unconditional irrespective of:


(i)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Grantor;
(ii)    any lack of validity or enforceability of the Credit Agreement or any
other Loan Document, or any other agreement or instrument relating thereto;
(iii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement or any other Loan
Document or any other agreement or instrument relating thereto;
(iv)    any pledge, exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

-31-

--------------------------------------------------------------------------------



(v)    any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement or any other Loan
Document except as specifically set forth in a waiver granted pursuant to the
provisions of SECTION 9.6 hereof; or
(vi)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Grantor (other than the termination of this
Security Agreement in accordance with SECTION 9.5(a) hereof).
SECTION 9.14        Intercreditor Agreement. Notwithstanding anything herein to
the contrary:


(a)    the Liens and security interests granted to the Agent pursuant to this
Security Agreement, and the exercise of any right or remedy by the Agent
hereunder, are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and the
terms of this Security Agreement, (i) as between the Agent, on one hand, the
Grantors, on the other hand, the terms of this Security Agreement shall govern
and control, and (ii) as between the Agent, on the one hand, and the Term Agent,
on the other hand, the terms of the Intercreditor Agreement shall govern and
control.
(b)    Until such time as the Term Facility has been paid in full, to the extent
the Grantors are required under the terms of the Term Documents to deliver any
possessory Collateral constituting Term Priority Collateral to the Term Agent,
such delivery shall be deemed to satisfy any obligation hereunder to deliver
such Collateral to the Agent so long as the Term Agent holds such Collateral as
bailee for the Agent pursuant to the terms of the Intercreditor Agreement.
SECTION 9.15.        Conflict. In the event that the provisions of this
Agreement conflict with the provisions of the Credit Agreement, the terms of the
Credit Agreement shall prevail.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



-32-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Grantors and the Agent have caused this Security
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.
GRANTORS:


ABERCROMBIE & FITCH
MANAGEMENT CO.
ABERCROMBIE & FITCH STORES, INC.
J.M. HOLLISTER, LLC
GILLY HICKS, LLC
ABERCROMBIE & FITCH TRADING CO.
A & F TRADEMARK, INC.
ABERCROMBIE & FITCH HOLDING
CORPORATION
HOLLISTER CO.
J.M.H. TRADEMARK, INC.
HOLLISTER CO. CALIFORNIA, LLC
A&F CANADA HOLDING CO.
AFH PUERTO RICO LLC




By:
 
/s/ Everett Gallgher
Name:
 
Everett Gallagher
Title:
 
Senior Vice President and Treasurer







ABERCROMBIE & FITCH CO.




By:
 
/s/ Everett Gallagher
Name:
 
Everett Gallagher
Title:
 
Senior Vice President - Tax, Treasury and Risk Management and Treasurer





ABERCROMBIE & FITCH PROCURMENT SERVICES, LLC


By:     Abercrombie & Fitch Trading Co.,
its Sole Member


By:
 
/s/ Everett Gallagher
Name:
 
Everett Gallagher
Title:
 
Senior Vice President and Treasurer






Signature Page to Security Agreement



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent


By:
 
/s/ Peter R. Martinets
Name:
 
Peter R. Martinets
Title:
 
Managing Director






Signature Page to Security Agreement



--------------------------------------------------------------------------------




EXHIBIT 1
[Form of]
SECURITIES PLEDGE AMENDMENT
This Securities Pledge Amendment, dated as of _________, is delivered pursuant
to SECTION 5.1 of that certain Security Agreement (as amended, amended and
restated, restated, supplemented or otherwise modified from time to time, the
“Security Agreement;” capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement), dated
as of August 7, 2014, made by (i) ABERCROMBIE & FITCH MANAGEMENT CO., a Delaware
corporation, as lead borrower for itself and the other Borrowers (the “Lead
Borrower”), (ii) THE BORROWERS party thereto from time to time (together with
the Lead Borrower, the “Borrowers”, and (iii) THE GUARANTORS party thereto from
time to time (the “Guarantors”), as pledgors, assignors and debtors (the
Borrowers, together with the Guarantors, in such capacities and together with
any successors in such capacities, the “Grantors,” and each, a “Grantor”), in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, having an office at One Boston
Place, 19th Floor, Boston, Massachusetts 02108, in its capacity as
administrative agent and collateral agent for the Credit Parties, as pledgee,
assignee and secured party (in such capacities and together with any successors
in such capacities, the “Agent”). The undersigned hereby agrees that this
Securities Pledge Amendment may be attached to the Security Agreement and that
the Pledged Securities and/or Intercompany Notes listed on this Securities
Pledge Amendment shall be deemed to be and shall become part of the Collateral
and shall secure all Secured Obligations.





--------------------------------------------------------------------------------




PLEDGED SECURITIES
ISSUER
 
CLASS
OF STOCK
OR INTERESTS
 




PAR
VALUE
 




CERTIFICATE
NO(S).
 
NUMBER OF SHARES
OR
INTERESTS
 
PERCENTAGE OF ALL ISSUED CAPITAL OR OTHER EQUITY INTERESTS OF ISSUER
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




INTERCOMPANY NOTES
ISSUER
PRINCIPAL
AMOUNT
DATE OF
ISSUANCE
INTEREST
RATE
MATURITY
DATE
 
 
 
 
 



  


[__________________________________________________],
as Grantor
By: ______________________________________________________    
Name:
Title:


AGREED TO AND ACCEPTED:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent


By:    __________________________    
Name:
Title:



--------------------------------------------------------------------------------




Those portions of this Schedule I
marked with an [*] have been omitted pursuant
to a request for confidential treatment and
have been filed separately with the SEC.

SCHEDULE I
Intercompany Notes
(a)Foreign Subsidiaries. As of the Closing Date, the following instruments, or
loan agreements in connection with, are paid or payable to the Loan Parties from
foreign subsidiaries:


[*]


(b)Domestic Subsidiaries and Loan Parties. As of the Closing Date, the following
instruments, or loan agreements in connection with, are paid or payable to the
Loan Parties from domestic subsidiaries or other Loan Parties:


[*]




    



--------------------------------------------------------------------------------




SCHEDULE II
Filings, Registrations and Recordings
UCC-1 Initial Financing Statement to be filed with the California Secretary of
State and listing Hollister Co. California, LLC, as debtor
UCC-1 Initial Financing Statement to be filed with the Delaware Department of
State and listing Abercrombie & Fitch Management Co., as debtor
UCC-1 Initial Financing Statement to be filed with the Delaware Department of
State and listing Abercrombie & Fitch Co., as debtor
UCC-1 Initial Financing Statement to be filed with the Delaware Department of
State and listing Abercrombie & Fitch Holding Corporation, as debtor
UCC-1 Initial Financing Statement to be filed with the Delaware Department of
State and listing A&F Canada Holding Co., as debtor
UCC-1 Initial Financing Statement to be filed with the Delaware Department of
State and listing A & F Trademark, Inc., as debtor
UCC-1 Initial Financing Statement to be filed with the Delaware Department of
State and listing Hollister Co., as debtor
UCC-1 Initial Financing Statement to be filed with the Delaware Department of
State and listing J.M.H. Trademark, Inc., as debtor
UCC-1 Initial Financing Statement to be filed with the Ohio Secretary of State
and listing Abercrombie & Fitch Stores, Inc., as debtor
UCC-1 Initial Financing Statement to be filed with the Ohio Secretary of State
and listing Abercrombie & Fitch Trading Co., as debtor
UCC-1 Initial Financing Statement to be filed with the Ohio Secretary of State
and listing Gilly Hicks, LLC, as debtor
UCC-1 Initial Financing Statement to be filed with the Ohio Secretary of State
and listing J.M. Hollister, LLC, as debtor
UCC-1 Initial Financing Statement to be filed with the Ohio Secretary of State
and listing Abercrombie & Fitch Procurement Services, LLC, as debtor
UCC-1 Initial Financing Statement to be filed with the Ohio Secretary of State
and listing AFH Puerto Rico LLC, as debtor
UCC-1 Initial Financing Statement to be filed with the Puerto Rico Department of
State and listing AFH Puerto Rico LLC, as debtor
Grant of Security Interest in United States Trademarks to be filed with the
United States Patent and Trademark Office and listing Abercrombie & Fitch
Trading Co., as grantor
Grant of Security Interest in United States Patents to be filed with the United
States Patent and Trademark Office and listing each of A & F Trademark, Inc. and
Abercrombie & Fitch Trading Co., as grantors
Grant of Security Interest in United States Copyrights to be filed with the
United States Copyright Office and listing each of A & F Trademark, Inc. and
Abercrombie & Fitch Trading Co., as grantors



--------------------------------------------------------------------------------




SCHEDULE III
Pledged Interests
Owner
Issuer
Type of Organization
# of Shares or Percentage Owned
Total Shares Outstanding
% of Interest Pledged
Certificate No.
(if uncertificated, please indicate so)
Abercrombie & Fitch Co.
 Abercrombie & Fitch Holding Corporation
Corporation
100
100
100%
2
Abercrombie & Fitch Holding Corporation
 Abercrombie & Fitch Management Co.
Corporation
100
100
100%
1
Abercrombie & Fitch Holding Corporation
 Abercrombie & Fitch Distribution Company
Corporation
100
100
100%
1
Abercrombie & Fitch Management Co.
A & F Trademark, Inc.
Corporation
105
105
100%
5 and TBD1
Abercrombie & Fitch Management Co.
Abercrombie & Fitch Stores, Inc.
Corporation
100
100
100%
1
Abercrombie & Fitch Management Co.
Hollister Co.
Corporation
100
100
100%
1
Abercrombie & Fitch Management Co.
Abercrombie & Fitch International, Inc.
Corporation
100
100
65%
TBD1
Abercrombie & Fitch Management Co.
Fan Company, LLC
Limited liability company
100%
N/A
100%
Uncertificated
Abercrombie & Fitch Management Co.
Canoe, LLC
Limited liability company
100%
N/A
100%
Uncertificated
Abercrombie & Fitch Management Co.
Crombie, LLC
Limited liability company
100%
N/A
100%
Uncertificated
Abercrombie & Fitch Management Co.
DFZ, LLC
Limited liability company
100%
N/A
100%
Uncertificated
Abercrombie & Fitch Management Co.
NSOP, LLC
Limited liability company
100%
N/A
100%
Uncertificated
A & F Trademark, Inc.
J.M.H. Trademark, Inc.
Corporation
100
100
100%
4
Abercrombie & Fitch Stores, Inc.
J.M. Hollister, LLC
Limited liability company
100%
N/A
100%
Uncertificated

_____________________________
1 Certificated shares to be reissued and delivered pursuant to Schedule 6.19 of
the Credit Agreement.



--------------------------------------------------------------------------------




Owner
Issuer
Type of Organization
# of Shares or Percentage Owned
Total Shares Outstanding
% of Interest Pledged
Certificate No.
(if uncertificated, please indicate so)
Abercrombie & Fitch Stores, Inc.
Ruehl No. 925 LLC
Limited liability company
100%
N/A
100%
Uncertificated
Abercrombie & Fitch Stores, Inc.
Gilly Hicks, LLC
Limited liability company
100%
N/A
100%
Uncertificated
J.M.H. Trademark, Inc.
Abercrombie & Fitch Trading Co.
Corporation
100
100
100%
3
Abercrombie & Fitch Trading Co.
Abercrombie & Fitch Procurement Services, LLC
Limited liability company
100%
N/A
100%
Uncertificated
Abercrombie & Fitch Trading Co.
Hollister Co. California, LLC
Limited liability company
100%
N/A
100%
Uncertificated
A&F Canada Holding Co.
AFH Canada Stores Co.
Corporation
100%
11,673,863
64.17%
2, 3 and 5








--------------------------------------------------------------------------------




SCHEDULE IV
Intellectual Property
Copyrights
Grantor
Registration Number
Date
Copyright
A & F Trademark, Inc.
VA 1-231-955
9/22/03
Moose I
Abercrombie & Fitch Trading Co.
VA 1-637-022
6/11/08
Miscellaneous Bird Design
Abercrombie & Fitch Trading Co.
VA 1-415-056
5/29/07
Seagull Design





Trademarks
Grantor
Trademark
App. No.
App. Date
Reg. No.
Reg. Date
Abercrombie & Fitch Trading Co.
A & F
86/142,294
12-Dec-2013
 
 
Abercrombie & Fitch Trading Co.
A & F
86/285,193
19-May-2014
 
 
Abercrombie & Fitch Trading Co.
A & F
73/239,161
14-Nov-1979
1,169,714
15-Sep-1981
Abercrombie & Fitch Trading Co.
A & F
75/981,420
31-Jan-2000
2,530,664
15-Jan-2002
Abercrombie & Fitch Trading Co.
A & F
78/787,866
09-Jan-2006
3,349,895
04-Dec-2007
Abercrombie & Fitch Trading Co.
A & F
77/923,258
29-Jan-2010
4,501,963
25-Mar-2014
Abercrombie & Fitch Trading Co.
A & F
85/547,931
21-Feb-2012
 
 
Abercrombie & Fitch Trading Co.
A & F
85/549,384
22-Feb-2012
 
 
Abercrombie & Fitch Trading Co.
ABERCROMBIE & FITCH
85/502,065
22-Dec-2011
 
 
Abercrombie & Fitch Trading Co.
ABERCROMBIE & FITCH
86/162,324
10-Jan-2014
 
 
Abercrombie & Fitch Trading Co.
ABERCROMBIE & FITCH
72/383,829
16-Feb-1971
951,410
23-Jan-1973
Abercrombie & Fitch Trading Co.
ABERCROMBIE & FITCH
73/239,158
14-Nov-1979
1,178,609
17-Nov-1981
Abercrombie & Fitch Trading Co.
ABERCROMBIE & FITCH
74/725,849
06-Sep-1995
1,999,665
10-Sep-1996
Abercrombie & Fitch Trading Co.
ABERCROMBIE & FITCH
76/124,449
08-Sep-2000
2,500,146
23-Oct-2001
Abercrombie & Fitch Trading Co.
ABERCROMBIE & FITCH
77/871,823
13-Nov-2009
4,361,667
02-Jul-2013
Abercrombie & Fitch Trading Co.
ABERCROMBIE & FITCH
77/923,252
29-Jan-2010
4,501,962
25-Mar-2014
Abercrombie & Fitch Trading Co.
ABERCROMBIE & FITCH
77/923,261
29-Jan-2010
4,392,587
27-Aug-2013
Abercrombie & Fitch Trading Co.
ABERCROMBIE & FITCH
77/923,477
29-Jan-2010
4,422,183
22-Oct-2013
Abercrombie & Fitch Trading Co.
ABERCROMBIE & FITCH
77/923,473
29-Jan-2010
4,517,968
22-Apr-2014
Abercrombie & Fitch Trading Co.
ABERCROMBIE & FITCH
75/113,828
04-Jun-1996
2,061,284
13-May-1997
Abercrombie & Fitch Trading Co.
FIERCE
85/502,678
22-Dec-2011
 
 
Abercrombie & Fitch Trading Co.
FIERCE
78/137,306
20-Jun-2002
2,713,598
06-May-2003
Abercrombie & Fitch Trading Co.
FIERCE
77/845,929
09-Oct-2009
4,361,661
02-Jul-2013
Abercrombie & Fitch Trading Co.
FIERCE
77/841,401
05-Oct-2009
4,238,034
06-Nov-2012
Abercrombie & Fitch Trading Co.
FIERCE
77/982,401
09-Oct-2009
4,057,045
15-Nov-2011




--------------------------------------------------------------------------------




Grantor
Trademark
App. No.
App. Date
Reg. No.
Reg. Date
Abercrombie & Fitch Trading Co.
HOLLISTER
85/502,203
22-Dec-2011
 
 
Abercrombie & Fitch Trading Co.
HOLLISTER
86/257,848
21-Apr-2014
 
 
Abercrombie & Fitch Trading Co.
HOLLISTER
77/038,757
07-Nov-2006
3,310,650
16-Oct-2007
Abercrombie & Fitch Trading Co.
HOLLISTER
77/054,504
30-Nov-2006
3,358,499
25-Dec-2007
Abercrombie & Fitch Trading Co.
HOLLISTER
77/470,496
09-May-2008
3,605,286


14-Apr-2009
Abercrombie & Fitch Trading Co.
HOLLISTER
77/470,492
09-May-2008
3,605,285


14-Apr-2009
Abercrombie & Fitch Trading Co.
HOLLISTER
77/923,458
29-Jan-2010
4,478,358


04-Feb-2014
Abercrombie & Fitch Trading Co.
HOLLISTER
77/923,455
29-Jan-2010
4,485,432


18-Feb-2014
Abercrombie & Fitch Trading Co.
HOLLISTER
77/923,450
29-Jan-2010
4,485,431
18-Feb-2014
Abercrombie & Fitch Trading Co.
HOLLISTER
77/923,430
29-Jan-2010
4,501,964
25-Mar-2014
Abercrombie & Fitch Trading Co.
HOLLISTER
76/117,011
25-Aug-2000
2,648,144
12-Nov-2002
Abercrombie & Fitch Trading Co.
HOLLISTER
76/153,445
25-Oct-2000
2,774,426
21-Oct-2003
Abercrombie & Fitch Trading Co.
MOOSE Design (Solid)
78/743,432
31-Oct-2005
 
 
Abercrombie & Fitch Trading Co.
MOOSE Design (Solid)
85/789,540
28-Nov-2012
 
 
Abercrombie & Fitch Trading Co.
MOOSE Design (Solid)
86/142,248
12-Dec-2013
 
 
Abercrombie & Fitch Trading Co.
MOOSE Design (Solid)
78/299,926
12-Sep-2003
3,065,016
07-Mar-2006
Abercrombie & Fitch Trading Co.
MOOSE Design (Solid)
78/743,723
31-Oct-2005
3,964,371
24-May-2011
Abercrombie & Fitch Trading Co.
MOOSE Design (Solid)
78/977,673
31-Oct-2005
3,220,225
20-Mar-2007
Abercrombie & Fitch Trading Co.
MOOSE Design (Solid)
78/979,398
31-Oct-2005
3,383,434


12-Feb-2008
Abercrombie & Fitch Trading Co.
MOOSE Design (Solid)
77/968,297
25-Mar-2010
4,436,783
19-Nov-2013
Abercrombie & Fitch Trading Co.
MOOSE Design (Solid)
78/981,467
31-Oct-2005
4,168,384
03-Jul-2012
Abercrombie & Fitch Trading Co.
SEAGULL Design - Solid
86/142,226
12-Dec-2013
 
 
Abercrombie & Fitch Trading Co.
SEAGULL Design - Solid
86/232,482
26-Mar-2014
 
 
Abercrombie & Fitch Trading Co.
SEAGULL Design - Solid
86/232,484
26-Mar-2014
 
 
Abercrombie & Fitch Trading Co.
SEAGULL Design - Solid
76/516,815
16-May-2003
4,384,092


13-Aug-2013
Abercrombie & Fitch Trading Co.
SEAGULL Design - Solid
77/328,408
13-Nov-2007
3,426,742


13-May-2008
Abercrombie & Fitch Trading Co.
SEAGULL Design - Solid
77/470,498
09-May-2008
3,571,820


10-Feb-2009
Abercrombie & Fitch Trading Co.
SEAGULL Design - Solid
77/470,500
09-May-2008
3,795,415


01-Jun-2010
Abercrombie & Fitch Trading Co.
SEAGULL Design - Solid
77/730,244
06-May-2009
3,756,961


09-Mar-2010
Abercrombie & Fitch Trading Co.
SEAGULL Design - Solid
77/865,065
04-Nov-2009
3,855,891


05-Oct-2010
Abercrombie & Fitch Trading Co.
SEAGULL Design - Solid
76/979,139
16-May-2003
4,022,932


06-Sep-2011
Abercrombie & Fitch Trading Co.
SEAGULL Design - Solid
85/359,504
29-Jun-2011
4,091,084


24-Jan-2012




--------------------------------------------------------------------------------




    
Patents


Grantor
Patent
Application / Patent Number
Application / Issue Date
A & F Trademark, Inc.
Support Pad for An Undergarment
U.S. 7,887,389 B1
12/14/2007
A & F Trademark, Inc.
Garment With Interior Bra Structure with Side Supports
U.S. RE 41,654 E
1/24/2007
Abercrombie & Fitch Trading Co.
Fragrance Bottle with Stopper
D663,218 S
2/18/2011
Abercrombie & Fitch Trading Co.
Bottle for Fragrance, Perfume, Eau De Toilette, Cosmetics or Other Products
D573,035
9/11/2007
A & F Trademark, Inc.
Shopping Bag Convertible to Poster
U.S. 6,663,282 B2
4/5/2002






